Citation Nr: 0707699	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  97-10 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an eye 
disorder claimed as retinitis pigmentosa, and, if so, whether 
service connection is warranted. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from May 1978 to February 
1980.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
retinitis pigmentosa.  Jurisdiction over the claims file has 
since been transferred to the Baltimore, Maryland RO.

The veteran's claim for service connection for retinitis 
pigmentosa was first considered and denied by the New York RO 
in an unappealed June 1993 rating decision.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) (if a notice of disagreement (NOD) is 
not filed within one year of notice of the RO's decision, the 
RO's determination becomes final and binding based on the 
evidence then of record).  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2006).

Although, in the July 1996 rating decision at issue, the RO 
discussed the previous denial of the veteran's claim in June 
1993, the RO did not determine whether new and material 
evidence had been received to reopen this claim.  
Nevertheless, the Board must make this threshold preliminary 
determination, because this affects the Board's jurisdiction 
to reach the underlying claim and adjudicate the merits of it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  So the issue on appeal is 
whether new and material evidence has been received to reopen 
the claim for service connection for retinitis pigmentosa.

In a July 1999 statement, the veteran requested a Board 
hearing at the RO.  In January 2003, however, he contacted 
the RO and indicated that he no longer wanted a hearing 
before the Board.  There are no other outstanding hearing 
requests of record, and the veteran's request for a Board 
hearing is withdrawn.  See 38 C.F.R. § 20.704(e) (2006).  A 
transcript of the RO hearing is associated with the claims 
file.

In February 2005, the Board remanded the case to the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  The AMC completed the additional development to 
the extent it deemed possible and returned the case to the 
Board for further appellate review.  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for an eye disorder claimed as retinitis 
pigmentosa, but that additional development is necessary 
regarding the underlying service connection claim.  
Accordingly, the matter of entitlement to service connection 
for retinitis pigmentosa, based on de novo review, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO denied his claim 
for entitlement to service connection for retinitis 
pigmentosa finding, in part, that post service records did 
not link the veteran's retinitis pigmentosa to service; the 
veteran did not appeal.  

2.  Evidence received since the June 1993 RO decision 
includes a 1994 VA ophthalmology consultation sheet and 
records from the veteran's period of hospitalization in 1998, 
which note that the veteran had retinitis pigmentosa 
diagnosed 20 years earlier while in service; the evidence 
thus bears directly on the matter at hand, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the June 1993 RO decision is new and 
material, and a claim of service connection for retinitis 
pigmentosa may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has 
specifically addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the matters resolved in the veteran's favor in 
the decision below.  

New and Material Evidence

The veteran asserts that his retinitis pigmentosa was first 
shown during service in May 1978.  He also contends that this 
if the condition pre-dated service, then it was aggravated 
beyond its normal progression by some aspect of his period of 
service. 
 
In June 1993, the RO denied service connection for retinitis 
pigmentosa, finding that the veteran's claim was "not well-
grounded" in part because the post service records did not 
link the condition to service; the veteran did not appeal.  

The RO notified the veteran of his appellate rights by way of 
a June 1993 letter.  The veteran did not appeal the RO.  The 
June 1993 RO decision is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petitions to reopen were filed  prior to that 
date.  See statements from the veteran received by VA in June 
1996.] 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, in 1993 the RO denied service connection for 
retinitis pigmentosa based partly on the finding that post 
service records did not link retinitis pigmentosa to the 
veteran's period of service. 

At the time of the June 1993 decision denying service 
connection for retinitis pigmentosa, the record included the 
following:  the veteran's March 1993 claim for compensation 
for retinitis pigmentosa (allegedly treated during service at 
Fort Leonard Wood and in Germany); service medical records 
(which did contain a record dated May 8, 1978, four days 
after entrance into service, that noted retinitis 
pigmentosa); and VA records dated in 1993 noting a diagnosis 
of retinitis pigmentosa since 1984.  The record in June 1993 
did not include any post service medical records showing that 
the veteran's retinitis pigmentosa dated back to his period 
of service. 

Since the June 1993 decision, evidence received includes an 
April 1994 ophthalmology consultation sheet showing a history 
of retinitis pigmentosa diagnosed in Germany about 1978-1980 
and records of hospitalization at a VA facility in 1998-1999, 
which noted a history of retinitis pigmentosa diagnosed 20 
years earlier.  

On review of the record, the Board finds that the additional 
evidence received is new, as it was not duplicative of 
evidence previously of record.  Since it includes medical 
evidence showing a history of retinitis pigmentosa diagnoses 
back to the veteran's period of service, this evidence bears 
directly on the bases for the previous denial of the claim 
(i.e., the matter at hand), and is also so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Hence it is material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for retinitis pigmentosa 
may be reopened.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for retinitis pigmentosa is 
reopened.  To this extent only the benefit sought on appeal 
is allowed.


REMAND

The veteran asserts that he suffers from an eye disability 
related to retinitis pigmentosa that was either incurred in 
or aggravated by his period of service from May 1978 to 
February 1980.  De novo review of the record reveals that 
retinitis pigmentosa appears to have been documented in the 
service medical records in May 1978 shortly after entrance 
into service.  The veteran asserts that his eyes grew so bad 
during service that he could not pass a vision test for a 
driver's license.  Subsequent to service, it appears that the 
veteran's eye condition has deteriorated to the point of 
legal blindness.   

Review of the medical evidence of record reveals no clear 
medical opinion regarding whether the veteran's eye 
disability is related to (either due to or aggravated by) 
service.  A VA examination should be scheduled.  

Prior to any examination, all outstanding records of 
pertinent treatment should be obtained and added to record.    

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should contact the veteran and enlist his 
assistance in identifying and obtaining 
any outstanding records of medical 
treatment the veteran received through 
military, VA, or private health care 
professionals involving disability related 
to eye problems including retinitis 
pigmentosa.  Specifically noted in this 
regard are any records of pertinent 
treatment the veteran reportedly received 
while stationed in Germany and at Ft. 
Leonard Wood, as well as any records of 
treatment received shortly after 
separation from service in 1980. 

2.  Thereafter, the veteran should then be 
afforded a VA ophthalmology examination to 
ascertain the nature and likely etiology 
of any current eye disorder.  The claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies must be completed.  The 
examiner should examine the veteran, 
review the record (noting the 1978 service 
medical records showing retinitis 
pigmentosa, the veteran's contentions, and 
the findings on eye examinations since 
service) and provide a diagnosis for the 
veteran's current eye disability.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed eye disability is 
related to (due to or aggravated by) any 
aspect of his period of service.  The 
examiner should also provide an opinion 
addressing the veteran's contention that 
retinitis pigmentosa during service was 
the first manifestation of his 
subsequently diagnosed eye problems.  If 
the examiner finds that retinitis 
pigmentosa noted in service was not the 
first manifestation of the veteran's 
current eye disorder and that the 
veteran's eye disorder instead began prior 
to service, the examiner should comment on 
the likelihood that the veteran's current 
disorder is due to inservice aggravation 
of his pre-service eye problems.  The 
examiner should provide a complete 
rationale for any opinion offered.  

3.  The RO should then readjudicate the 
veteran's claim.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


